          Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.14 Page 1 of 8



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                           Civil Case No.: 17cv1146-JAH
                                        Plaintiff,       Criminal Case No.: 16cr874-JAH
12
13   v.                                                  ORDER DENYING DEFENDANT’S
                                                         MOTION TO VACATE, SET ASIDE,
14   FRANCISCO JAVIER ORTIZ-LUNA,
                                                         OR CORRECT SENTENCE
15                                   Defendant.          PURSUANT TO 28 U.S.C. § 2255
                                                         [Doc. No. 145]
16
17
                                        INTRODUCTION
18
             Pending before the Court is Defendant Francisco Javier Ortiz-Luna (“Defendant”)
19
     motion to vacate, set aside, or correct his sentence under 28 U.S.C. § 2255. See Doc. No.
20
     145. Plaintiff, the United States of America (“Government”), filed a response in opposition
21
     to Defendant’s motion. See Doc. No. 161. Having carefully considered the pleadings in
22
     this action and for the reasons set forth below, the Court hereby DENIES Defendant’s
23
     motion.
24
                                         BACKGROUND
25
             On April 27, 2016, an eight-count indictment was filed charging Defendant and 4
26
     co-defendants as follows: Count one with 21 U.S.C. §§ 952, 960, and 963, conspiracy to
27
     import controlled substances; Count two with 21 U.S.C. §§ 841(a)(1) and 846, conspiracy
28

                                                     1
        Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.15 Page 2 of 8



 1   to distribute methamphetamine; Count three with 21 U.S.C. §§ 841(a)(1) and 846,
 2   conspiracy to distribute heroin; Count four with 21 U.S.C. §§ 952 and 960, importation of
 3   methamphetamine; Count five with 21 U.S.C. § 841(a)(1), possession with intent to
 4   distribute methamphetamine; Count Six with 21 U.S.C. §§ 952 and 960, importation of
 5   heroin, and 18 U.S.C § 2, aiding and abetting; Count seven with 21 U.S.C. §§ 952 and 960,
 6   importation of heroin, and 18 U.S.C. § 2, aiding and abetting; and Count eight with 21
 7   U.S.C. § 841(a)(1), possession of heroin with intent to distribute. See Doc. No. 85 at 4.
 8   Defendant was charged with Counts 1-3, and 5-6. Id.
 9         On September 13, 2016, Defendant entered into a plea agreement and pled guilty to
10   Count 1, conspiracy to import controlled substances. See Doc. No. 71. The Court sentenced
11   Defendant to a 75-month term of imprisonment followed by 5 years of supervised release.
12   See Doc. No. 126. On June 6, 2017, Defendant filed the instant motion to vacate, set aside,
13   or correct sentence pursuant to 28 U.S.C. § 2255. See Doc. No. 145. The Government filed
14   a response in opposition to Defendant’s motion. See Doc. No. 161.
15                                     LEGAL STANDARD
16         A section 2255 motion may be brought to vacate, set aside or correct a sentence on
17   the following grounds: (1) the sentence “was imposed in violation of the Constitution or
18   laws of the United States,” (2) “the court was without jurisdiction to impose such
19   sentence,” (3) “the sentence was in excess of the maximum authorized by law,” or (4) the
20   sentence is “otherwise subject to collateral attack.” 28 U.S.C. § 2255(a). Habeas relief is
21   available to correct errors of jurisdiction and constitutional error, but a general “error of
22   law does not provide a basis for collateral attack unless the claimed error constituted a
23   fundamental defect which inherently results in a complete miscarriage of justice.” United
24   States v. Addonizio, 442 U.S. 178, 185 (1979). The petitioner carries the burden of
25   establishing that he is entitled to post-conviction relief pursuant to 28 U.S.C. § 2255. See
26   United States v. Frady, 456 U.S. 152, 170 (1982).
27
28

                                                   2
           Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.16 Page 3 of 8



 1                                           DISCUSSION
 2            Defendant contends that he received ineffective assistance of counsel for the
 3   following reasons: (1) lack of advice from his counsel; (2) failure to advise appellate rights;
 4   (3) failure to obtain “fast track” points; and (4) failure to obtain Government cooperation
 5   points. See Doc. No. 145 at 4-6, 8. Under the Sixth Amendment, criminal defendants are
 6   entitled to “effective assistance of counsel,” in which representation is objectively
 7   reasonable in light of “prevailing professional norms.” Strickland v. Washington, 466 U.S.
 8   668, 686-688 (1984). To sustain a claim for ineffective assistance, a petitioner has the
 9   burden of satisfying Strickland’s two-prong standard. Id. First, “defendant must show that
10   counsel's performance was deficient. This requires a showing that counsel made errors so
11   serious that counsel was not functioning as the ‘counsel’ guaranteed the defendant by the
12   Sixth Amendment.” Id. at 687. Second, “defendant must show that the deficient
13   performance prejudiced the defense.” Id. This requires “showing that the counsel's errors
14   were so serious as to deprive the defendant of a fair trial, a trial whose result is reliable.”
15   Id.
16            1. Ground One—Lack of Advice from Counsel
17            Defendant alleges that his counsel provided ineffective assistance by pushing him to
18   sign the plea agreement. See Doc. No. 145 at 4. Defendant also claims that his counsel
19   failed to advise him of his sixth amendment right to testify. Id.
20            First, Rule 11 of the Federal Rules of Criminal Procedure provides that courts must
21   address a criminal defendant personally and in open court to ensure that the plea is
22   voluntary and not caused by force threats or other promises. See Fed. R. Crim. P. 11. The
23   trial judge must make an affirmative finding that a plea of guilty is made intelligent and
24   voluntary. Boykin v. Alabama, 395 U.S. 238, 240 (1969). Furthermore, a defendant must
25   have a sufficient present ability to “consult a lawyer with a reasonable degree of rational
26   understanding and have a rational as well as factual understanding of the proceedings
27   against him.” Dusky v. United States, 362 U.S. 402, 402 (1960) (per curiam).
28

                                                    3
        Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.17 Page 4 of 8



 1         Here, Defendant initialed each page of the plea agreement, which states that
 2   “Defendant has had a full opportunity to discuss all the facts and circumstances of this case
 3   with defense counsel and has a clear understanding of the charges and the consequences of
 4   this plea.” See Doc. No. 71 at 7. Defendant also initialed that “[n]o one has threatened
 5   defendant or defendant's family to induce this guilty plea.” Id. Moreover, the record
 6   indicates that Defendant was addressed in open court before the Magistrate Judge to ensure
 7   that the plea was voluntary and not caused by threats or other promises. See Doc. No. 161-
 8   2 at 11. During the hearing, the Magistrate Judge also asked if Defendant had any questions
 9   or clarifications, in which Defendant responded, “No.” See Id.
10         Defendant was represented by Adriana Cespedes (“Counsel”), who has been
11   licensed to practice law in California since 2007. See Doc. No. 161-1, Exh. 1 at 2. She has
12   been practicing criminal defense throughout her legal career. Id. In Counsel’s sworn
13   declaration, she indicates that she met with Defendant approximately five times and was
14   able to consult with him in Spanish (Defendant’s native language). See Doc. No. 161-1,
15   Exh. 1 at 3. During those meetings, Counsel discussed his case, the evidence against him,
16   and the plea agreement offered by the Government. Id. Furthermore, once Defendant pled
17   guilty, Counsel once again reviewed the plea agreement with Defendant. Id. The evidence
18   provided suggests Defendant had a factual and reasonable degree of understanding of the
19   proceedings against him. Therefore, the Court finds that Defendant’s guilty plea was
20   intelligent and voluntary.
21         Next, Defendant contends that Counsel failed to advise him of his trial rights, such
22   as his Sixth Amendment right to testify. See Doc. No. 145 at 4. The language in plea states
23   that “Defendant understands that this guilty plea waives the right to: …(B) A speed and
24   public trial by jury;… (E) Testify and present evidence and to have witnesses testify on
25   behalf of defendant; and, not testify and present evidence and to have witnesses testify on
26   behalf of defendant.” See Doc. No. 71 at 6. To solidify Defendant’s acknowledgement and
27   understanding of his waiver of trial rights, he initialed section 4 on page 6 of the plea
28   agreement titled “DEFENDANT’S WAIVER OF TRIAL RIGHTS.” Id. Counsel also

                                                   4
        Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.18 Page 5 of 8



 1   advised Defendant of the constitutional rights being waived prior Defendant signing the
 2   plea agreement. See Doc. No. 161-1, Exh. 1 at 3. Moreover, at the change of plea hearing,
 3   Defendant affirmed that he understood the constitutional rights being waived as a result of
 4   agreeing to sign the plea agreement. See Doc. No. 161-2 at 5-6. Therefore, Defendant has
 5   not provided sufficient facts to indicate Counsel was ineffective in advising him of his trial
 6   rights. As a result, Defendant is unable to satisfy the first prong of the Strickland standard
 7   for ineffective assistance of counsel.
 8         2. Ground Two--Failure to Advise Appellate Rights
 9         Second, Defendant asserts that Counsel was ineffective by failing to advise him of
10   his appellate rights. See Doc. No. 145 at 5-6, 8-9. “A waiver of appellate rights is
11   enforceable if (1) the language of the waiver encompasses his right to appeal on the grounds
12   raised, and (2) the waiver is knowingly and voluntarily made.” United States v. Medina-
13   Carrasco, 815 F.3d 457, 461 (9th Cir. 2016). To determine whether an appeal waiver was
14   knowingly and voluntarily made, the court must “look ‘to the circumstances surrounding
15   the signing and entry of the plea agreement to determine whether the defendant agreed to
16   its terms knowingly and voluntarily.’” United States v. Lo, 839 F.3d 777, 783–84 (9th Cir.
17   2016) (quoting United States v. Baramdyka, 95 F.3d 840, 843 (9th Cir. 1996)). This
18   requires the court to consider “the express language of the waiver and the facts and
19   circumstances surrounding the signing and entry of the plea agreement, including
20   compliance with Federal Rule of Criminal Procedure 11.” United States v. Nguyen, 235
21   F.3d 1179, 1182 (9th Cir. 2000), abrogated on other grounds by United States v. Rahman,
22   642 F.3d 1257, 1259 (9th Cir. 2011).
23         Here, the plea agreement contains a provision regarding waiver of Defendant’s
24   appellate rights. See Doc. No. 71 at 12. The language in the plea agreement states that
25   “defendant waives, … any right to appeal or to collaterally attack the conviction and any
26   lawful restitution order… defendant also waives any right to appeal or to collaterally attack
27   the sentence….” Id. Defendant initialed the page acknowledging that he knowingly and
28   voluntarily waived his appellate rights in exchange for the terms expressed in the plea

                                                   5
        Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.19 Page 6 of 8



 1   agreement. Id. Defendant’s actions signify that he understood and acknowledged his
 2   appellate rights were being waived. Moreover, as discussed above, Counsel explained
 3   Defendant’s waiver of appellate rights prior to Defendant signing the plea agreement.
 4         Nevertheless, “a statement by the defendant and his attorney that they discussed the
 5   nature of the charge is ... insufficient to satisfy Rule 11(c), because vague references to [a]
 6   discussion of ‘the charges' and ‘the nature of the charges' does not provide a complete
 7   record showing compliance with Rule 11(c).” United States v. Portillo-Cano, 192 F.3d
 8   1246, 1251 (9th Cir. 1999) (quoting United States v. Smith, 60 F.3d 595, 598 (9th Cir.
 9   1995)) (internal quotations omitted). The court is required to “address the defendant
10   personally in open court and inform [him] of, and determine that the defendant understands
11   ... the nature of the charge to which the plea is offered.” Fed. R. Crim. P. 11(c)(1); United
12   States v. Pena, 314 F.3d 1152, 1155-1156 (9th Cir. 2003).
13         Here, the Court advised Defendant of his right to appeal and that signing the plea
14   agreement will waive such right. See Doc. No. 161-2 at 10. The Court also reviewed the
15   plea agreement and confirmed that Defendant’s initials were on each page. Id. By
16   defendant responding that he understood the Court and confirming his understanding of
17   the plea agreement with his initials, Defendant’s waiver was knowing and voluntary. See
18   Id. Furthermore, at Defendant’s sentencing hearing, the Court confirmed Defendant’s
19   waiver by asking, “Do you understand you’ve waived your right to appeal and to
20   collaterally attack your conviction and sentence?” See Doc. No. 158 at 18. Defendant
21   responded, “Yes.” Id. As such, Defendant is unable to satisfy the first prong of the
22   Strickland standard for ineffective assistance of counsel.
23         3. Ground Three--Failure to Obtain “Fast-Track” Points
24         Next, Defendant claims Counsel was ineffective for failing to obtain “fast-track”
25   points. See Doc. No. 145 at 6. A defendant seeking to challenge the validity of his
26   conviction on the ground of ineffective assistance of counsel must demonstrate that his
27   counsel's performance was deficient and was prejudiced as a result of the deficiency.
28   Strickland, 466 U.S. at 687–88. Prejudice is established by a showing of a reasonable

                                                    6
        Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.20 Page 7 of 8



 1   probability that “the end result of the criminal process would have been more favorable by
 2   reason of a plea to a lesser charge or a sentence of less prison time.” Missouri v. Frye, 566
 3   U.S. 137, 147 (2012).
 4         Here, Defendant fails to show that his counsel failed to obtain “fast track” points. As
 5   stated in the plea agreement, Defendant was provided “fast-track” points in which he
 6   received a minus four downward departure, pursuant to United States Sentencing
 7   Guidelines (“USSG” or “Guidelines”) § 5K3.1. See Doc. Nos. 71, 85 at 9, 21. Counsel’s
 8   performance was neither deficient nor prejudicial as Defendant received the benefit of
 9   “fast-track” points. Therefore, Defendant fails to satisfy the first prong Strickland standard
10   for ineffective assistance of counsel.
11         4. Ground Four--Failure to Obtain Government Cooperation
12         Finally, Defendant claims Counsel was ineffective for failing to obtain cooperation
13   points for providing substantial assistance to the government under § 5K1.1 of the USSG.
14   See Doc. No. 145 at 8. “Section 5K1.1 permits a district court to depart from the Guidelines
15   “[u]pon motion of the government stating that the defendant has provided substantial
16   assistance in the investigation or prosecution of another person who has committed an
17   offense.” See U.S.S.G. § 5K1.1. Section 5K1.1 allows the government to move for a
18   departure when a defendant has substantially assisted, but it imposes no duty to do so. See
19   Wade v. United States, 504 U.S. 181, 185 (1992); see also United States v. Arishi, 54 F.3d
20   596, 597 (9th Cir. 1995). “Even if a defendant has provided substantial assistance, [the
21   Court] may not grant relief unless the government's refusal to file a § 5K1.1 motion was
22   based on impermissible motives, constituted a breach of a plea agreement, or was not
23   rationally related to a legitimate governmental purpose.” United States v. Flores, 559 F.3d
24   1016, 1019 (9th Cir. 2009); see also U.S. v. De La Fuente, 8 F.3d 1333, 1340 (9th Cir.
25   1993) (holding that the court has the power to depart downward without such a motion if
26   the government acted unconstitutionally in declining to file a motion for cooperation
27   points).
28

                                                   7
        Case 3:17-cv-01146-JAH Document 2 Filed 12/01/20 PageID.21 Page 8 of 8



 1         Here, Defendant’s counsel did not fail to make a Section 5K1.1 motion because the
 2   record does not provide that the Government was willing to recommend the downward
 3   departure. See Doc. Nos. 71, 85, 158, 161. Since the Government did not file a motion,
 4   Counsel did not provide deficient nor was Defendant prejudiced as a result of Counsel’s
 5   performance. Moreover, neither the record nor Defendant provides facts to suggest that the
 6   Government’s decision to not file a motion was based on impermissible motives,
 7   constituted a breach of a plea agreement, unconstitutional, or not related to a legitimate
 8   governmental purpose. As a result, Defendant fails to satisfy the first prong of the
 9   Strickland standard for ineffective assistance of counsel.
10                                       CONCLUSION
11         For all the reasons discussed above, IT IS HERE BY ORDERED that Defendant’s
12   motion to vacate, set aside, or correct sentence pursuant to 28 U.S.C. § 2255 is DENIED.
13         IT IS SO ORDERED.
14
15
16
17   DATED: December 1, 2020
18
                                                   _________________________________
19                                                 Hon. John A. Houston
                                                   United States District Judge
20
21
22
23
24
25
26
27
28

                                                  8
